DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 April 2022 has been entered.
Claims 1-5 and 9-15 are currently under consideration.  The Office acknowledges the amendments to claims 1, 9, and 10, as well as the cancellation of claim 6, and the addition of new claims 11-15.

Claim Objections
Claim 11 is objected to because of the following informalities: in line 2, “the steel plate” should apparently read --the silicon steel plate--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites the limitation “proximate to the heart” in line 8.  The term “proximate” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-5 and 9-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 recites “a magnetic field generation unit… which stimulates a preset area including the vagus nerve of a user,” which positively recites the human body.  Suggested language would be --which is configured to stimulate
Claims 4 and 10 both recite “a string member connected to the housing in such a manner as to hang the housing on a neck of the user,” which positively recites the human body.  Suggested language would be --a string member connected to the housing in such a manner as to be configured to hang the housing on a neck of the user--.
Claims 2-5 and 9-15 are rejected by virtue of their dependence upon at least one rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (U.S. Pub. No. 2005/0182287 A1), in view of Scheinowitz et al. (U.S. Pub. No. 2016/0220838 A1; hereinafter known as “Scheinowitz”) and Simon et al. (U.S. Pub. No. 2011/0125203 A1; hereinafter known as “Simon”).
Regarding claim 1, Becker discloses an apparatus for stimulating a vagus nerve (Abstract; Fig. 11; [0145]; capable of such stimulation), the apparatus comprising: a magnetic field generation unit 18 generating a magnetic field in a form of a pulse wave, which stimulates a preset area including the vagus nerve of a user by an electric current applied to a coil ([0012]; [0145]; the present application teaches stimulating the heart so as to stimulate the attached vagus nerve); a power supply unit 12/1120 applying the electric current to the coil ([0037]; [0143]); and a control unit 16/1125 controlling an intensity of the electric current applied to the coil, and a pulse width and a peak interval of the magnetic field ([0038]; [0041]), wherein the peak interval of the magnetic field between a falling edge and a subsequent rising edge is 20 to 400 milliseconds ([0012]; [0014]; [0053]; e.g., square waveform with a frequency in the range of 2.5-50 Hz has such a peak interval); and wherein the peak intensity is 0.01 to 100 microteslas ([0012]; [0041]; [0057]; e.g., 0.6 Gauss is within this range).  Becker fails to disclose that the peak intensity that is set using a biomagnetic signal of the user and that the pulse width of the magnetic field is 10 to 200 microseconds.  Scheinowitz discloses a similar magnetic stimulation apparatus (Abstract) comprising a magnetic field generation unit that stimulates a preset area including the vagus nerve of a user by an electric current applied to a coil ([0007]; [0014]; [0033]; [0068]; the present application teaches stimulating the heart so as to stimulate the attached vagus nerve); a power supply unit applying the electric current to the coil ([0057]-[0058]; [0062]); and a control unit controlling an intensity of the electric current applied to the coil, and a pulse width and a peak interval of the magnetic field ([0010]; [0035]; [0057]-[0058]), wherein the magnetic field has a peak intensity that is set using a biomagnetic signal of the user in order to monitor the therapeutic effects and maintain the same amount of electromagnetic energy for a moving organ ([0035]; [0052]; [0057]-[0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Becker by setting the peak intensity using a biomagnetic signal of the user, as taught by Scheinowitz, in order to monitor the therapeutic effects and maintain the same amount of electromagnetic energy for a moving organ.
The combination of Becker and Scheinowitz fails to disclose that the pulse width of the magnetic field is 10 to 200 microseconds.  Simon discloses an apparatus for stimulating a vagus nerve with a magnetic field produced by an electric current applied to a coil ([0043]; [0048]-[0049]), wherein the peak interval of the magnetic field between a falling edge and a subsequent rising edge is 20 to 400 milliseconds ([0032]; [0063]; e.g., square waveform with a frequency in the range of 15-50 Hz has such a peak interval) and the pulse width of the magnetic field is 10 to 200 microseconds, in order to influence the therapeutic result (Fig. 2; [0032]; [0063]; [0101]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Becker and Scheinowitz with the parameters taught by Simon in order to influence the therapeutic result in a desired manner.
Regarding claim 2, the combination of Becker, Scheinowitz, and Simon discloses the invention as claimed, see rejection supra, and Scheinowitz further discloses that the peak intensity is set using a distance between the magnetic field generation unit and the vagus nerve of the user ([0010]; [0012]; [0036]; [0043]; [0051]; [0067]-[0068]; distance/depth to the target area, which can be the heart, as the present application teaches stimulating the heart so as to stimulate the attached vagus nerve, or could be the vagus nerve, as Scheinowitz teaches that it can be used for various target biological tissues) and an intensity corresponding to a magnetic signal of the vagus nerve, and is set in such a manner that an intensity of the magnetic field which reaches the vagus nerve corresponds to an intensity of a magnetic field which is generated in the vagus nerve ([0014]; [0035]; these magnetic field intensities are the same as those taught by the present application to correspond to an intensity of the magnetic field generated in the vagus nerve and/or heart).
Regarding claim 3, the combination of Becker, Scheinowitz, and Simon discloses the invention as claimed, see rejection supra, and Scheinowitz further discloses that the peak intensity is set using a distance between the magnetic field generation unit and a heart of the user ([0010]; [0012]; [0036]; [0043]; [0051]; [0067]-[0068]) and an intensity corresponding to a magnetic signal of the heart, and is set in such a manner that an intensity of the magnetic field which reaches the heart corresponds to an intensity of a magnetic field which is generated in the heart ([0014]; [0035]; these magnetic field intensities are the same as those taught by the present application to correspond to an intensity of the magnetic field generated in the vagus nerve and/or heart).
Regarding claim 4, the combination of Becker, Scheinowitz, and Simon discloses the invention as claimed, see rejection supra, and Becker further discloses a housing 1100 containing the magnetic field generation unit, the power supply unit, and the control unit (Fig. 11; [0143]), and a string member connected to the housing in such a manner as to hang the housing on a neck of the user, the string member adjusting a length in such a manner that the magnetic field generation unit is positioned within a preset distance from the vagus nerve of the user (Fig. 11; [0143]; claim 28).
Regarding claim 5, the combination of Becker, Scheinowitz, and Simon discloses the invention as claimed, see rejection supra, and Becker further discloses that the magnetic field is repeated with a frequency of 1 to 8 Hz ([0012]; [0078]; [0096]; [0131]).
Regarding claim 9, Becker discloses a method of stimulating a vagus nerve (Abstract; Fig. 11; [0145]; capable of such stimulation), the method comprising: generating a magnetic field in a form of a pulse wave, which stimulates a preset area including the vagus nerve of a user by an electric current applied to a coil ([0012]; [0145]; the present application teaches stimulating the heart so as to stimulate the attached vagus nerve); and controlling an intensity of the electric current applied to the coil, and a pulse width and a peak interval of the magnetic field ([0038]; [0041]), wherein the peak interval of the magnetic field between a falling edge and a subsequent rising edge is 20 to 400 milliseconds ([0012]; [0014]; [0053]; e.g., square waveform with a frequency in the range of 2.5-50 Hz has such a peak interval); and wherein the peak intensity is 0.01 to 100 microteslas ([0012]; [0041]; [0057]; e.g., 0.6 Gauss is within this range).  Becker fails to disclose that the peak intensity that is set using a biomagnetic signal of the user and that the pulse width of the magnetic field is 10 to 200 microseconds.  Scheinowitz discloses a similar magnetic stimulation method (Abstract) comprising generating a magnetic field that stimulates a preset area including the vagus nerve of a user by an electric current applied to a coil ([0007]; [0014]; [0033]; [0068]; the present application teaches stimulating the heart so as to stimulate the attached vagus nerve) and controlling an intensity of the electric current applied to the coil, and a pulse width and a peak interval of the magnetic field ([0010]; [0035]; [0057]-[0058]), wherein the magnetic field has a peak intensity that is set using a biomagnetic signal of the user in order to monitor the therapeutic effects and maintain the same amount of electromagnetic energy for a moving organ ([0035]; [0052]; [0057]-[0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Becker by setting the peak intensity using a biomagnetic signal of the user, as taught by Scheinowitz, in order to monitor the therapeutic effects and maintain the same amount of electromagnetic energy for a moving organ.
The combination of Becker and Scheinowitz fails to disclose that the pulse width of the magnetic field is 10 to 200 microseconds.  Simon discloses a method for stimulating a vagus nerve with a magnetic field produced by an electric current applied to a coil ([0043]; [0048]-[0049]), wherein the peak interval of the magnetic field between a falling edge and a subsequent rising edge is 20 to 400 milliseconds ([0032]; [0063]; e.g., square waveform with a frequency in the range of 15-50 Hz has such a peak interval) and the pulse width of the magnetic field is 10 to 200 microseconds, in order to influence the therapeutic result (Fig. 2; [0032]; [0063]; [0101]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Becker and Scheinowitz with the parameters taught by Simon in order to influence the therapeutic result in a desired manner.
Regarding claim 10, the combination of Becker, Scheinowitz, and Simon discloses the invention as claimed, see rejection supra, and Becker further discloses that the apparatus is implemented in the form of a necklace (Fig. 11; [0143]), and the power supply unit is embedded within the apparatus in the form of a rechargeable battery ([0037]; [0143]), the apparatus further comprising: a housing 1100 containing the magnetic field generation unit, the power supply unit, and the control unit (Fig. 11; [0143]), and a string member connected to the housing in such a manner as to hang the housing on a neck of the user, the string member having an adjustable length to position the magnetic field generation unit in the housing proximate to the heart of the user within a preset distance from the heart nerve of the user (Fig. 11; [0143]; [0145] claim 28; the string/chain/cord is taken to have such an adjustable length).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Becker, Scheinowitz, and Simon as applied to claims 1 and 4 above, and further in view of Anderson et al. (U.S. Pub. No. 2008/0125618 A1; hereinafter known as “Anderson”).
Regarding claim 14, the combination of Becker, Scheinowitz, and Simon discloses the invention as claimed, see rejection supra, and Becker further discloses that the apparatus further comprises a housing 1100 containing the power supply unit, and the control unit (Fig. 11; [0143]), as well as that the magnetic field generation unit is a first magnetic field generation unit, and a second magnetic field generation unit, the first and second magnetic field generation units being arranged at a preset interval, and in conjunction with sleeping in a bed ([0068]; [0070]).  The combination of Becker, Scheinowitz, and Simon fails to disclose that the apparatus is implemented in the form of a blanket or pillow.  Anderson discloses a similar magnetic stimulation apparatus (Abstract) comprising multiple magnetic field generation units implemented in the form of a blanket in order to comfortably provide stimulation during sleep ([0016]; [0055]; [0086]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Becker, Scheinowitz, and Simon so that the apparatus is implemented within a blanket, as taught by Anderson, in order to comfortably provide stimulation during sleep.
Regarding claim 15, the combination of Becker, Scheinowitz, and Simon discloses the invention as claimed, see rejection supra, and Becker further discloses that a magnetic field effective radius of the magnetic field generation unit is at least 10-15 cm ([0050]; [0085]) or 25 cm ([0139]; penetrating through a 10-inch mattress is about 25 cm).  The combination of Becker, Scheinowitz, and Simon fails to expressly disclose that the magnetic field effective radius is about 30 cm.  Anderson discloses a similar magnetic stimulation apparatus (Abstract) with a magnetic field effective radius of about 30 cm ([0086]-[0087]; [0091]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Becker, Scheinowitz, and Simon with the magnetic field effective radius taught by Anderson because this is a known effective parameter for magnetic stimulation of a user.  Additionally, it would have been obvious to modify the combination of Becker, Scheinowitz, and Simon with the recited magnetic field effective radius because this parameter could have been determined via routine experimentation.  Stimulating targeted internal portions of the body requires an effective magnetic field at the depth of the targeted portion, so it is not inventive to discover the optimum or workable effective magnetic field distance for such stimulation.

Allowable Subject Matter
Claims 11-13 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests a magnetic field generation unit with a coil and silicon steel plate having the recited parameters, in combination with the previously recited features.

Response to Arguments
Applicant's arguments with respect to the rejection of claims 1 and 9 under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant argues that the prima facie case of obviousness has been rebutted by showing the criticality of the recited ranges, pointing to various paragraphs of the present specification and data from tests performed with the present invention.  The examiner disagrees.  To rebut a prima facie case of obviousness by showing criticality, Applicant generally must demonstrate that the claimed range achieves unexpected results relative to the prior art range, or a new and unexpected result that is different in kind and not merely in degree from the results of the prior art.  In other words, Applicant must establish that any such differences are in fact unexpected and unobvious and of statistical and practical significance.  Here, while Applicant cites positive results of using the present invention, there is no evidence that these results are unexpected in any way or that they are somehow significantly different than what would be expected from the proposed combination or similar prior art.  Again, the references cited teach precisely the claimed ranges.  Accordingly, Applicant has not demonstrated criticality of the claimed ranges.
Applicant’s arguments with respect to claim 10 have been considered but are moot because the new grounds of rejection no longer rely upon Herr.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791